Case 3:13-cv-00257-JAM Document 307-15 Filed 10/11/18 Page 1 of 28




                      EXHIBIT 0
                              O
         Case 3:13-cv-00257-JAM Document 307-15 Filed 10/11/18 Page 2 of 28
Deposition of Frederick
              Frederick G.
                        G- Heath (STENO)
                           Heath (STENO)                                                  Page:
                                                                                          Page: 1
                                                                                                1



   1
   L                        UNTTED STATES
                            UNITED STATËS DISTRICT
                                          DTSTRTCT COURT
                                                   COUR.T

   2                             DÏSTRTCT OF
                                 DISTRICT OF CONNECTICUT
                                             CONNËCTÏCUT
   3f
   44                KLORTUYK, JR.,
           FREDERÏCK KLORCZYK,
           FREDERICK                âs co-administrator
                               JR , as                   of the
                                       cÕ-adminj-strator of Lhe
   Í
   5
   J       Estate of
           Estate    Christína R.
                  of Christina              et al.
                                  Klorczyk, et
                               R. Klorczyk,    41.
   66
   71                                                                           PLAÏNTÏFFS
                                                                                PLAINTIFFS
   8Uo
   9I      V
 10
 10                                 CTVTL ACTION
                                    CIVIL          NO. 3:13-CV-00257-JAM
                                          A.CT'TON NO. 3: l-3-CV-0û257-JAM
 11
 1l_

 I2
 12                         CO., et
                 ROËBUCK && CO.,
           SEARS ROEBUCK
           SEARS                 et al.
                                    al.
 13
 13

 14
 14                                                                         DEFENDANTS
                                                                            DËË'ËNDAN?S

 15
 15

 16
 16

 17
 1?                  VTDEÕ DEPOSITION
                     VIDEO            ËOR THE
                           DEPOSTTTON FOR THE DEFENDANTS,
                                              DEFÊNDANTS,
 18
 18                               FU CORPORATION,
                            SHTNN FU
                            SHINN                  êt al.:
                                     CORPORÀ.TTON, et aI. :
 19
 l_9

  20           The Video
               The       Deposition of
                   Video Deposition    Frederick G.
                                    of Frederick G. Heath,
                                                    Heath, taken
  21
  ¿L       j-n the
           in  the above-styled
                   above*styled matter at Court
                                matter at Court Reporting  Services,
                                                Reporti-ng Services,
 22
 22        Tnc., 6013
           Inc., 6tl3 Brownsboro Park Boulevard,
                      Brownsboro Park Boulevard., Suite
                                                  Suj-te A,
                                                         A,
 23
 23        Louisville, Kentucky,
           Louisville, Kentucky, on the 14th
                                 on the 14th day of December,
                                             day of           2tI-7,
                                                    December, 2017,
 24
 ¿¿1       beginning at
           beginning at. 10:03
                         10 :03 p.m.
                                p.m.
  25


                                           Court Reporting Services, Inc.
                                                                     lnc-
                                                  502.899.1663
                                                  502.899.1 663
        Case 3:13-cv-00257-JAM Document 307-15 Filed 10/11/18 Page 3 of 28
Deposition    Frederick G.
Deposition of Frederick G. Heath (STËNO)
                           Heath (STENO)                                                  Page:80
                                                                                          Page: 80

   1
   1
   a            that was
          owned that
          owned          involved in
                     was involved in the
                                     the accident?
                                         accident?
   2        A.
            A.       Yes.
                     Yes.
   3        A.
            Q.       Ts that
                     Is      your hand
                        Lhat your      in the
                                  hand in the picture?
                                              picture?
   4         A"
             A.      I don't
                     T don't               I don'L know
                                           T don't               it' s my
                                                        v¡hether it's
                                                   know whether        rny hand
   5      or Bryan
          or       ürticelli's hand.
             Bryan Orticelli's hand.
   6         A.
             Q.      And
   71        A,
             A.      II think
                        think it's
                              it's probably
                                   probably Bryan's hand.
                                            Bryan's hand.                      T

   I
   8      beli-eve IT was
          believe     was laying  on the
                          J-aying on     floor.
                                     the floor.
   I
   9         0.
             Q.      You      laying on
                         were laying
                     You were        on the floor with
                                        the floor with the
                                                       the
 1t
 10       camera looking up?
          câmera looking up?
 1t
 11          A.
             A.              correct.
                     Thratrs correct.
                     That's
 I2
 12         A.
            Q.       And what's
                     And        the orange
                         whaL's the oranqe thing in Bryan's
                                           thing in Bryan's
 13
 13       hand?
          hand?
 14
 14         .R .
            A.       A flashlighr.
                     A flashlight.
 15
 15         e.
            Q.       Okay- And
                     Okay.     this is
                           And this       picture of
                                    is aa picture of the
                                                     the
 16
 16       transmission of
          transmission of the
                          the car
                              car in
                                  in the
                                     the center of the
                                         center of     picture?
                                                   the picture?
 17
 17         it.
            A.              are we
                     Trühat are
                     What            looking at
                                rlÌe looking at. now?
                                                 now?
 18
 18         0.
            Q.       Same
                     Same
 19
 19          A.
             A.      Sar*e
                     Same
 2A
 20         A.
            Q.          photo.
                     -- photo.
 ?'1
 21         A.
            A.              pict.ure?
                     San're picture?
                     Same
 22         A.
            Q.       Yeah-
                     Yeah.
 23         A.
            A.         21? Yes.
                       27? Yes .
 24          A.
            Q.       Okay- And
                     Okay. Änd you believe the
                               you believe the transmission
                                               transmission
 25
 25       draj-n plug
          drain        in the
                 p1r¡g in     almost center
                          Lhe almost        of the
                                     center of the                           this photo
                                                                             this photo
                                            Court Reporting
                                            Court Reporting Services, Inc.
                                                                      lnc.
                                                   502.899.1663
         Case 3:13-cv-00257-JAM Document 307-15 Filed 10/11/18 Page 4 of 28
Deposition
Depositicn of Frederick
              Frederick G. ileath (STENO)
                        G- Heath  (STE[\¡O)                                                     Page:81
                                                                                                Page: 81

   1
   -L      is wha
           is wha           what was
                            what was on Christianrs face;
                                     en Christian's        is that
                                                    face,- is thaL
    ¿
    2      right?
           right?
    3         A.
              A.       That's right
                       Thatrs right.
    4         A.
              Q.      Now if you
                      Now if     coul-d go
                             you could     to Klorczyk006
                                        gÕ to Klorczykû06533-
                                                          533.
    5         A.
              A.       Okay.
                       Okay.
    6         A.
              Q.       Àqain, this
                       Again, Lhis is    picture you
                                   is aa picture     took, to
                                                 you took, Lo the
                                                              Lhre
    'l     best of
           best of your
                   your knowledge?
                        knowledge?
    I
    8         A.
              A.       Yes.
                       Yes.
    9q        A.
              Q.           what does
                       And what
                       And      does this piöture depict?
                                     this picture depict?
 t-0
 10           A.
              A.       fhis depicts
                       This depicts the
                                    the pohrer-steering line and
                                        power-steering line
 1t
 11        the grommet
           the                  in front
                       disposed in
               grommeL disposed    front of
                                         of the
                                            the forward
                                                foru¡ard
 I2
 12        transverse engine-supp
           transverse engine-support       that Mr.
                                      beam that
                                  ort beam      Mr. Sprague
                                                    Sprague
 13
 13        opines made
           opines made the   mark on
                       t"ire mark    Christian's sternum.
                                  on Christian's sternum-
 14           O.
              Q.      Ànd you
                      And     disagree with
                          you disagree      that conclusion?
                                       with that conctrusion?
 t-5
 15          A.
             A.        Yes, sir.
                       Yes, sir.
 16
 16           A.
              Q.      And why
                      And     is that?
                          why is that?
  l7
 17          A.
             A.               that line
                      Because that
                      Because           j_s flexible.
                                   line is  f l_exible .                         In fact,
                                                                                 Tn fact,
 1A
 18
 AU        there's pictures in
           Lherets pictures in here
                               here showing          finger
                                             Bryan's finger
                                    showi-ng Bryan's
 19
 19        pushing that
           pushing       line.
                   t.hat line.                  ün the
                                                On     next one,
                                                   the next rne,                6535, you can
                                                                                6535, you
 20        see that Bryan
           see that Bryan pushed that line
                          pushed that line up so IT could
                                           up so    coufd
 11
 21        photograph it pushed
           photograph it pushed up
                                up above the transverse
                                   above the transverse beam.
                                                        beam.
 Õa
 22
 LL
             A.
             Q.       Did you
                      Did yûu measure
                              measure how       force it
                                           much force
                                      hour much       it takes
                                                         takes
 23        to push
           to push that  line up?
                   that. line up?                                                    ó

 24          A.
             A.          didnrt-
                      IT didn't.                         it with
                                                 judg.ed it
                                              IT judged     with my  finger.
                                                                 rny finger.
 L1C-)
 25        Virtually nothing.
           Virtually nothing.
                                               Court Reporting
                                                     Reporting Services, Inc.
                                                                         lnc,
                                                      502.8e9.1663
                                                      502.899.1663
   Case 3:13-cv-00257-JAM Document 307-15 Filed 10/11/18 Page 5 of 28                                                1




                                UNTTEÐ
                                UNITE D STATE
                                        STATESS DISTR
                                                ÐTSTRICT  CTTIRT
                                                      ICT COUR T
                                  NISTRICT
                                  DISTR ICT OF  CÛNNBC'TICUT
                                            ÛF' CONN ECTICUT

  ITRIIDËRICK
  FREDE            KLORCZYK,
           RICK KLORC       ZYK, JR.,      co-adñinisrraroi
                                   JR., as co-adm                 TIVÌI ACTIO
                                                    inistrator :: CIVIL A{:TiON
                                                                              N NO.
                                                                                NCI
  r¡lthe
  of  the Estate
          Ðstate of Christia
                    Cluistiann R. Klorczy
                                  Klorczyk,k, et al,,
                                              ùl al.,           :

                                                                 3:
                                                                 3: 13-cv-0 0257-JAM
                                                                    1 3-cv-0035?-JÁ,N,f

                                   f lutntilfi,
                                   Plaintif fs,

 VS.
 vs"

 SEARS   ROEBIjCK
 SEARS,, ROEBU CK AND CO.,
                      C0., et al.,
                           er al.,                           :


                                  ilefendant.r.
                                  Defendants.                :i Novem
                                                                Nou"*b*r  lt,20l7
                                                                      ber 10, 2017
                        PLAINTIFFS' REBUTTAL EXPERT DISCLOSURE

         Pursuan
         Pursuantt to Rule 26(a)(2   olthe
                           ?6(a)(2)) of the Federal Rules          proccdure,
                                                             civil Procedu
                                                    R$les of Civil             plainrifïs,
                                                                           re, Plaintiff s, Frederic
                                                                                            Frederickk
 Klorczyk,
 Klorczy k, Jr., as co-adminisfalor
                 a* co-adm inistrator of
                                      i¡f'lhe
                                          the Estate
                                              [state of Christia
                                                        Chrisüan      Klorcryk.
                                                                 n R. Klorczy k, and
                                                                                 nnd Lynne Klorczy
                                                                                           Klorczyk,
                                                                                                   k, as
                                                                                                      *s
 co-adm
 co-adminishatcr
        inistrator of the Estate oI Christia
                          Hstate of Christiann R. Klorczy k (collect
                                                  KJorczylc          ively, the ,,plainriffs',),
                                                                            rhe "Plainti ffs"), hereby
                                                            icntrlectively,                      hercby

 disclose the followin
              followingg witness
                         lvitncss who may offer
                                          affbr rebuttal
                                                ¡eburt¿rl expert testimo
                                                                 teslinrony jn this
                                                                         ny in rhis action:
                                                                                    asrion:

         Ftrederick
         Freder ick G.
                     G" Heath
                        Henth
         3316 Springc
              S¡rringcr€$t  Drivr
                       rest Drive
         Louisville
         Louisv ille KY 40241
                         4ûZ4t
         Tcl: (502) 425-238
         Tel:         425.23ts5
         Fax: (502)
         Fax;  t5t2) 339-072
                      339-07399

         Mr' Heath is expecte
         Mr.          expectedd to offer rebuttal
                                         rebuttâl expert testimo
                                                         restimony
                                                                 ny consiste
                                                                    consistent  ivith his report,
                                                                             nt with      report. which

is attached
   fiftåçhed hereto as Exhibit A and is incorpo
                                        incorporated
                                                rated in its entirety
                                                             entirety herein pursuan
                                                                             pußuaritt to
                                                                                       ta Rule 10(e)  sf
                                                                                               I ûfo) of

                     CivilProcedu
the Federal Rules of Civil        re.
                           roeedure.

        Pursuan
        Pursuantt to Rule 26(a)(2
                          26(aX?)(B)
                                  )(B) of the Federal Rules   ol Civil Procedu
                                                      Iïule,s of               re, Exhibit
                                                                       Procedure,  ISxhibit A
                                                                                            A, contain s:
                                                                                               er¡ntains:

(i)
{i) a comple
      con:plele
             te stateme nt of
                statËm€nt  of all rebuttal opinion
                                           opinionss that
                                                     fhar the witness  rvill express
                                                              rvìrncss will  cxpress and the basis
                                                                                             b¡¡sis and
                                                                                                    ancl

rÈåsûns therefor
reasons theretìrr;; and (ii) the facts
                                 ltcts or data
                                          <iata conside  red by the witness
                                                consitisretJ                   fürrning such opinion
                                                                    witncss in forming       opirrions.
                                                                                                     s.
h4r" Iileath
Mr.     leath has previou
                  previously  providedd his qualific
                          sly provide       qualifìcatíons
                                                     ations and a list of prior cases
                                                                                rasrs in which
                                                                                         whjch he hæ
                                                                                               hc has

testjfied as
testified ns an expert at t¡ial or by deposit
                       al trial       deposition.
                                              ion. The
                                                   Thc annexed
                                                       arurexed report provide*s aE stateme
                                                                rëpüyt provide      stãtrme  nt of his rate




                                                                                                        EXHIBIT

                                                                                                              /LA.
                                                                                                E
                                                                                                H         1"-rð
                                                                                                    .3C61 S-7;
  Case 3:13-cv-00257-JAM Document 307-15 Filed 10/11/18 Page 6 of 28




of compensation
   Ëünrpü.nsation to
                  tu be
                     b,e paid for his time for his study and testimony.
                                                             Ìestimony.

                                                       PLAINTIFFS,
                                                       PLAINTIFFS,

                                                                       KLûRCZYK, JR., as co-
                                                       FREDERICK KLORCZYK,
                                                       FREDERICK
                                                       administrator  üf the Estate of Christian R.
                                                       adrninistrator of
                                                       Klorczyk, and LYNNE KLORCZYK, as         ãsco-
                                                                                                  co-
                                                       administrator
                                                       adn:inistrator of the Estate
                                                                      of,the Hstate of Christian
                                                                                       Chrisfian R.
                                                       Klorczyk
                                                       Kìcrrczyk

                                                       By:
                                                              Howard S. Edinburgh
                                                                              Edinburgh
                                                              Howard L.    L" Wexler
                                                                              W'exlcr
                                                              Ilerzfeld & Rubin,
                                                              Herzfeld        Rr¡bin, P.C.
                                                                                         P,C
                                                              125
                                                               I ?5 Broad Street
                                                              New York, NY    NY 10004
                                                                                    t0ü04
                                                              (?12) 271-8529
                                                              (212)    271-852e
                                                              (212) 344-3333       (far)
                                                                       344-3131 (fax)
                                                              hedinburgh@her
                                                              h e dinbur gh@he rzfe  zfild-rubin.corn
                                                                                          I d-raú i n. c o m
                                                              hivexler@herzfel
                                                              hw e x I er @he r zþ Id-rubin.corn
                                                                                     d -r u b in. m m

                                                                        -and-

                                                             Paul D. Williams (ct05244)  (ct052aa)
                                                                              ûrticelli (ct28643)
                                                             Bryan J. Orticelli          (ct286a3)
                                                             Kaitlin A. Canty (ct29074)
                                                             !Caitlin                   (ct29CI7a)
                                                             DÁ,Y PITNEYTLP
                                                             DAY          PITNEY LLP
                                                                      Trnmbull Street
                                                             242 Trumbull           Strcct
                                                                               tonnecticut 06103-1212
                                                             Hartford, Connecticut              ü6 103- 1 Zl ?
                                                             (86û) 275-0100
                                                             (860)       275-ûr00
                                                             (860)
                                                             {E6û) 275-0343
                                                                         275-CI343 (fax)
                                                                                      {faxJ
                                                             pdwilliams@dop
                                                             pdw     il I i ams @da¡tpitney.corn
                                                                                         it ney. c om
                                                             borticelli@daypi          tney.corn
                                                             b o r t ice I li@dayp itney.     com

                                                             kcantygdaypitney.corn
                                                             kcanþ(Qdaypitney.com

                                                              Theil Attorneys
                                                              Their Attorneys




                                                 ¡l
    Case 3:13-cv-00257-JAM Document 307-15 Filed 10/11/18 Page 7 of 28




                                         gEAI]IFICÀTITN
                                         CERTIFICATIO N

        I HEREBY     CER'IIFY that on November
          HEREBY CERTIFY                        1û, 2017 a¿i copy
                                      Novernber 10,          crpy of the foregoing was served by
electronic
electronic mail to the following:

➢       0. Brown
  ennis O.
Denris      Brcwn                                   Erica
                                                    E¡ict W, Todd
                                                              Toi:id
Steven J.
        J, Zakrzewski                               Trotta, Trotta & Trotta
Gordon & Rees LLP                                   90Õ Chapel Street,
                                                    900          Street, 12th
                                                                         lZth Floor
95 Glastonbury
   Glastonbury Boulevard,   Sr¡ite 206
                 Boulevard, Suite                   P.O.  Eox 802
                                                    P.Õ. Box
Glastonbury,
Õlastonbury, CT 06033
                  06033                             New Haven, CT 06503
                                                                      06503
dåroun@go rdünree
dbrown®gordon      reess. coin
                          co m                      etodd@trottulaw.eom
                                                    eiodd@irottalaw .coin
szakrze    ws ki@gordoarees,s.coin
s zalcr ze wski@sordonree      corrr




                                                    B
                                                    Êy
                                                         Howan
                                                         tl    S. Edinburgh




                                              -3-
                                              -3
Case 3:13-cv-00257-JAM Document 307-15 Filed 10/11/18 Page 8 of 28




              EXHIBIT A
              trXf;ilTBJY
Case 3:13-cv-00257-JAM Document 307-15 Filed 10/11/18 Page 9 of 28




                                                         XGIËTIï
                                                        cnd RSSOCIRT€s
                                                                                3316
                                                                                331 ó Springcr   est Drive
                                                                                         Springrrrsr Drivr
                                                                            Louisville
                                                                            lcuisville,, KY
                                                                                         l(Y 40241.2
                                                                                             4$?4 1.2 737
                                                                                                      ¡37
                                                                                         (5û?¡425-238s
                                                                                         (502)42  5.2385
                                                                                   (502)33   9-0729
                                                                                   i50?)339-07     t9 fay
                                                                                                       for
                                                                                fgheath    eneilsouth net
                                                                                f gheoth@bellsuuth^ner

    Novem
    November
          ber 10, 2017
                  e017


   Mr. Bryan
   Mr.            Ortieeili,
       tsryan J. Orticel li, Esq.
                             Esq.
   Day Pitney
        Fitney,, LLP
                 LLF
   242 Trumb
        Trumbull
               ull Street
                   Street
   Hartfor
   Hartford,  tT 06103
           d, CT  06103

   and

   Mr Howar
   Mr. Howardd S. Edinbu
                  Ëdinburgh,
                         rgh, Esq,
                              Esq.
   HerzfelC
   Herzfe ld & Rubin, pC
               Rubin. PC
   125
   125 Broad
       Eroad Street
   New York, NYNY 10004
                  X00û4

       Re:   civíl Action Numbe
       Re: Civil           Nun¡berr 3.13-cv
                                      3:i3-cv-0157-JAM,
                                               -0257-JAM, in the United
                                                                    uníted States
                                                                            states Distric
                                                                                     Dístrictt
       court for the Distric
       Court            Districtt of Conne
                                     connecticut.
                                            cticut; Freder
                                                    Frederick
                                                           ick Klorcz
                                                               Klorczyk,
                                                                      yk, Jr.,
                                                                          Jr,, as co-
       adrninistrator
       admin   istrator of the Estate
                                 Estate of Christi
                                           christisn
                                                   an R.
                                                       R. Klorczy
                                                          Krorczyk       tynn* Klorcz
                                                                  k and Lynne     Klorczyk,
                                                                                         yk, as
       co-adrninistrator
       co-adm    inistrator of the Estate
                                     Ëstate of Christi
                                                christian R. Klorcz "nd pläint¡ns:
       Roebu
                                                       an R.  Klorczyk,
                                                                    yk, Plainti          É..r*,
                                                                                ffs: vs. Sears,
       Roebuck        co., Shinn
                ck & Co.,  s.hinn FuFu Corpor
                                        corporation,   shinn Fu
                                                ation, Shinn  Fu Compa
                                                                  company ny of Americ
                                                                                 America,a, Inc.,
                                                                                             rnc..
       MvP (HK)
       MVP    (HK) Indust
                     lndustries,
                            ries, Ltd., and Wei
                                             wei Fu (Taish
                                                       (Taishan)  M;;hi^.ry
                                                              an) Machin  ery and Elec.
                                                                                     Erec. Co.,
                                                                                           Go.,
       Ltd., Defend
       Ltd.,  Defendants.
                       ants.

  Gentle
  Gentlemen:
         men:

  Õn Decem
  On   December   g, 2014
              ber 6,  2û14 II submit
                               subrnitted
                                      ted a report
                                             report of my     evaluãtion
                                                         rny evalua  tion and opinion
                                                                                opinron
  regarding
  regard ing the caption
                 captioneq
                         ed matter. In
  Decernber
  Decem                        rüï      rn the period
                                               þeriod
                     repfft Ir have had an opport
          ber 2014 report
                                                        orãimost
                                                        of
                                              opportunity
                                                            almost
                                                      unity to
                                                                    three years
                                                              tr continu
                                                                           yeãrs since my
                                                                 continuÊe io
                                                                           to review
                                                                               revrew certain
                                                                                       certain
  other docum
        documents
               ents and condu
                          conduct ct further resear
                                              researcr,
                                                      ch relating
                                                           rãlaüng to the circum
                                                                            circumstances
                                                                                    stances
  surrou nding
  surroundf ng the inciden
                   iñcidentt that is the subjec
                                            subjectt of the referen
                                                              refeienced  aition.
                                                                      ced action.
  It should
  It shoufd, be unders
                understood
                       tood that II continu
                                    conïnuee to stand by
                                                      by my earlier
                                                            earrier report.
                                                                    report.
 ln this curren
 In      cu¡rentt report, Ir offer, within a reason
                                              reasonable
                                                      able degree of scienti
                                                                        scientific
                                                                               fic and
 engine
 eng.ineering  probability,
         ering probab   ility, my
                               rny rebutta
                                   rebuttall evalua
                                             evaluation
                                                    tion and
                                                         anu opinion    ieg;raing
                                                              õpinion regard    ing the defens
                                                                                        defensee
 accident
 accide     reconstruction
        nt recons              perforrned
                    truction perform   ed and reporte
                                                reported      defense
                                                        d by defens      ãip"rt James
                                                                       e expert   James
 sprague.
 Spragu  e. My
             My hourly rate                      gãzs oo
                         rate for this work is $275.0      p'er hour
                                                         0 per        rãr-lãparation,
                                                                ¡,our for preparation, study,
                                                                                         srudy,
Case 3:13-cv-00257-JAM Document 307-15 Filed 10/11/18 Page 10 of 28




    travel, field work and
                       ãnd testimony at deposition            Payment for my work is
                                        deposition and trial. Payment
    not contingent upon
                     upOn the outcome  Olthts
                              outcome of this action.
                                              action.

    ln the
    In th€ interest of0f simplification
                         simplincatron the                                 Decernbër 2014
                                                   acronyrns used in my December
                                        thË same acronyms
    report will
            wilt be used throughout
                           throughout the balance            report to identify
                                             bãlänce of this report    identrfy some of the
                 follows
    parties as follows.
        .
        • (FK)
            {FK) Frederick
                   Frederick Klorczyk
                              Klorceyk (father):
                                         {father);
        .
        • (LK)
            {LK) Lynne
                   Lynne Klorczyk (mother);
        "
        • (CK) Christian
                   Chrístian Klorczyk    (middle son, decedent):
                              Klorczyk (middle        decedent):

    My rebuttal     ev¿luation and opinion are based upon materials referenced in my
         rebuttal evaluation                                                                       rny
    December
    December 2014 2t14 report
                         repoü and the following                    rnaterials that have been
                                                       additìonal materials
                                            following additional
    furnished to me:
         1. Defendant's
        1.   Delendant's Expert
                            Expert Disclosure         Jaseph Arruda (ESI),
                                      Ðisclosure of Joseph                {ESl),
        2. Defendant's
        2.    Defendent's Expert
                            Expert Disclosure         Robyn Brinkerhoff
                                      Disclosure of Robyn      Brinkerhoff (EXPONENT)
                                                                              {EXPONENT)
        3. Defendant's Expert
        3.                  Expert Disclosure         Ryan Jorgenson (SFA);
                                      Oisclosure of Ryan                    (SFA):
        4. A Certain ESI
        4.                    Frotocol styled "Laser Scanning Protocol" purported
                         ESI Protocol                                              purported to
             cover the electronic
                         etectronic collection              dirnensional data relating to
                                      collection of three dimensional                        lo the
             incident                                   wheel, floor jaok,
             incident garage, vehicle, right front wheel,               jack, jack stand and
             creeper:
             ereeper:
        5. A USB
        5.            dríve purported to
                USts drive'purported                                     photographs and three
                                              ctntain the electronic photographs
                                          tÐ contain
             dimensional
             dirnensional data relating to the incident garage, vehicle, right     rightfrcntwheel,
                                                                                          front wheel,
             floor jack, jack stand and creeper (mostly
                                                      (mostty illegible);
                                                                Ítfegible),
        6" Deposition
       6.    Deposition before trial of Geoffrey Hausman                    December 2, 2014;
                                                       Hausman taken December                2û14:
        7. Deposition
       7.    Depositiun before trial
                                   trial of
                                         ûF Meghann
                                             Meghann O'Connor taken   täken May    24,2016;
                                                                             lvlây 24, 2016;
        I. Deposition
       B.    Depositlrn before
                           before trial of Ryan A. Jorgenson
                                                      Jorgenson takentatcen May 25, 2016;
       S. Deposition
       9.    Üeposrtton before trial
                                   tr*al of Frederick   Klorczyk (father);
                                             Fredenck Klorczyk      tfather); taken July
                                                                                      July 12,   2t1ö.
                                                                                            12, 2016;
       10.   üeposition before trial
        10. Deposition             lrial of Lynne Klorczyk     (motherJ; taken
                                                    Ktorczyk (mother);                         2t10;
                                                                            taken July 12, 2016;
       11.
        1 1. Deposition
             Deposition before trial
                                   lriêl of
                                         ot Parker Klorczyk     iyoungest son); taken
                                                     Ktorczyk (youngest             ta¡(en August
             23,2016;
             23, 2016;
        'X2. Deposition
       12.   Ðeposition before trial of James K                                           2017; and
                                                        Sprague taken August 21,
                                                     K, Sprague                      21 , 2017:
       13.
        13^ A report           "lnvestigative Report, Klorczyk
                repoil styled "Investigative              Klorczyk (Frederick)      e'lal.
                                                                       {Frederick) et       v. Sears
                                                                                       al. v.
             Roebuck
             Roebuck and Co. et al."  al.' ESI
                                            ESI Project
                                                 Project 46615D, submitted by James   James K.  K.
             Sprague.
             Sprague.

   In
   ln addition,
      addition" my rebuttal
                   rebutlal evaluation
                            evaluation and opinion are based     upon the following
                                                           based upon      Iollowing
   additional materials:
               materials:
       1. Technical
       1.  TechnisalReport
                      Report ISOITR    725t-2, Basic Human
                              ISO/TR 7250-2,                    Body Measurements
                                                         Hurnan Body  Measurernents for
           Technological Design,
                          Ðesign, Part
                                   Part 2    Statistical summary
                                          2: Statistical                  nleasurements
                                                         surnmary of body measurements
           from individual ISO  popr.rlations;
                           ISO populations;

   ln addition
   In addition to my
                  rny review of the documents
                                    documents listed                    Waterford, CT on
                                                                visited Waterford.
                                               lìsted above, II visited
   October 9,I 2017
               201 7 where II conducted
                              conducted a further inspection of the artifact BMW
                                                                             BMW
   rnsdel 325xi vehicle
   model                    Ciþ Tire, and inspected
                 vehìcle at City          inspected the artifact creeper,
                                                                  creeper. wrench and
   socket, and FKFK dimensions.




   Ediriborg2
   Erlinberq?                                                                                            2
Case 3:13-cv-00257-JAM Document 307-15 Filed 10/11/18 Page 11 of 28




     Heath and Associates
                 Associates in response
                               respûnse to the Sprague report has conducted
                                                                   condueted
     laboratory
     Iaboratory testing of an exemplar support stand, an exemplar service
                                                                    service jack, an
     exemplar creeper,
                creepeì", and an exemplar
                                 exernplar vehicle at 4917 Macmont          powel{, TN
                                                                    circle, Powell,
                                                           Macrnont Circle,
     37849.

     OVERVIEW
     SVERVIEW

    ln response to the Sprague
    In                              repûrt and deposition
                         Sprague report                     teslinrony, Heath and
                                                deposition testimony,
    Associates undertook to      perform a reconstructio
                             {o perform     reconstructionn of the events surrounding
                                                                             surrounding the
               CK. We
    demise of CK.   lVe have
                          have also   perforrned certain
                                 aiso performed   certain testing related toio and in
                                                                                   in rebuttal
    to the opinions
           opinions and testimony        Sprague. The results of
                          lestir"nany of Sprague.                  cf the reconstructio
                                                                          reconstruetisnn and
    the testing reconfirm        Ðecernberl0i4
                recontirrn my December                             contlusions and
                                             2014 opinions and conclusions
    demonstrste that the opinions
    demonstrate             opinions of Sprague
                                         Sprague are incorrect,
                                                        incorrect.

    ln referring to my
    In                   December 2011
                     my December        2014 report, and due to discoveries made in      rn my
                                                                                             rny
                   investigations
    subsequent investigation     s II will make a few minor adjustments
                                                                adjuslments to that
                                                                                  thai report
                                                                                        rÊport to
    wit:
    wit,
         1. Page
         1   Fage 8, Sequence
                      sequence of Events, Paragraph
                                                Faragraph 3,         3 The artifact
                                                             s, line 3.      artifact vehicle
                                                                                      vehicle
             cornprises aa manual
             comprises     manual transmission
                                      transmissisn and therefore it would have been in
             gear and not      "P" for Park.
                       not in "P"       Park.
         2. Page
         2.  Page 8, Sequence
                      Sequence of Events,       paragraph 3,
                                       Events, Paragraph     3, line g. The jack may
                                                                tÌne 8.             nray or may
                                                                                              rnãy
            not have been placed perpendicula
                                        perpendicularr to the vehicle
                                                               vehjcle for raising the vehicle
                                                                                          vehicle
            depending upon           position of the vÊhiole
                         upon the position            vehicle with respect
                                                                     respect to the ceiling
            support columns resident in the garage.
                                                  garage. Wewe have tested the jack position
                                                                                           position
                  perpendicularr and at angular
            both perpendicula               angular relationship
                                                     reìationship to the vehicle.
                                                                          vehicte.
         3. Page 8,
         3.                                     paragraph 3, line 9
                   8. Sequence of Events, Paragraph                  gand   10. The jackwould
                                                                       and 10.         jack would
            have been more
                         mÕre appropriately placed
                                                 ptaced on the rocker panel lifting pad in
            order to allow more roomrocm under                      cK and the various tools.
                                                       vehicle for CK
                                            under the vehicle                               tssls.
            ln this regard II agree
            In                         wíth Sprague.
                              agree with    Sprague,
        4. Page
        4.  Fage 8, Sequence                    paragraph 5, second sentence.
                      Sequence of Events, Paragraph                      sentence. A  Afurther
                                                                                         further
            refinement of the position of the veñide
                                                  vehicle support stand is that it would have
            been placed under                 (passengeri side longitudinal cradle member
                           under the right (passenger)                                   member
            close to the front.

   INCIDENT
   INÇIÐENT RECONSTR
            RECCI    UCTION

   Approach Taken by ESI,
                     ESl, Mr. Sprague (Sprague)
                                      (sprague)

    The approach taken by Sprague in performing
                                            performing his
                                                         his reconstructio
                                                             reconstruct¡onn relies entirely
                                                                                    en¡rely
        photographÍcafly
   on photographic    ally measured, geometric
                                        geometric dimensions
                                                   dirnensions of the articles involved
                                                                                 involved in
        incident coupled
   the incident   coupled with two theories relating
                                               relaiing to the authors
                                                               author's reconstructio
                                                                         reconstruction.n. The
   first theory is that the support
                             suppor.t stand was not used, and that the service
                                                                           service jack was
   the only support ofof the vehicle. The second theory is that CK  cK would not fitlit
   beneath the vehicle in  ín the position as described
                                              descríbed in Heath's December
                                                                      Decernber 2014
   report.
   report.




   Edinberg2
   Ëdïtïberq?
                                                                                                 33
Case 3:13-cv-00257-JAM Document 307-15 Filed 10/11/18 Page 12 of 28




    Sprague rejects
                rejects much of the testimony,
                                       testimony, and points
                                                        points to aá small scrape mark
                                                                                   mark
                      passenger side rocker panel of the BMW.
    located on the passenger                                  BMW. Ittt appears that no
    attempt
     attêmpt was made
                    made by Sprague
                              sprague to reconcile
                                            reconcile his reconstruction    theory with
                                                           reconstruetion theory   wíth the
    testimony, butbut rather t0 invent aa convenient
                      rather to                        scenafio to absolve the defective
                                           convenÍent scenario                    defeclive
    supporl stand as the cause of the BMW
    support                                  BM\¡V collapse by opining that there waswas no
            belng used
    stand being     used at the time
                                 tirne of the incident
                                              incídent and that the cause of the collapse
                                                                                    cotfapse
    was that
          thal the service jack lost
                                   lost contact with the vehicle and, somehow
                                                                       so¡'nehow inin doing so,
    made the markmark on the rocker panel,
                                        pane[

    speclfically, Sprague
    Specifically,    sprague rejects
                               rejects the testimony
                                           testimony from the first responders
                                                                    responders FK FK and LK LK
    that the support
               support stand was under the vehicle
                                                 vehlcle and laying        side. Also,
                                                             laying on its side.
    sprague offers no
    Sprague             no reason       cK to have placed
                            reãËon for CK            placed the support stand under
                                                                                 under the
    vehicle ifif he had not
                          not been         it. Further,
                              been using it.                        prior experience, itit is
                                                               cK's prior
                                               Further, due to CK's                        is not
                                                                                              not
    reasonably likely          cK would rely solely on the service jack to support
                   likely that CK                                             support the
    vehicle.

     sprague rejected
    Sprague    rejected the testimony of FK  FK and            tha jack was lowered and
                                                      LK that the
                                                 end LK                                end
    stored beside the vehicle
                         r¡ehicle with
                                  wìftr the
                                        Ure handle  removed. Geoffrey Hausmann,
                                            handle removed.                 Hausmann,
    admittedly unfamiliar    wth automotive
                 unfemiliar with   autornotive service tools, testified that hehe saw FK
                                                                                       FK
    manipulating what appeared to be a crowbar crowbar in   en attempt
                                                         in an                        tK from
                                                                atternpt to extricate CK
                   BMw. Itft is
    beneath the BMW.          is apparent
                                 apparent from Mr.Mr. Hausmann's
                                                      llausmann's testimony that he   he was
    referríng to FK
    referring     FK trying
                     tryrng to
                             lo raise the lowered service jack by pumping
                                                                       pumping the service
          handle (which
    jack handle   {which Mr. Hausmann referred
                                             referred to as the "crowbar").    sprague rejected
                                                                  "ercwbar"). Sprague    rejected
    the Hausmann
    the Hausmann testimony.
                      testìmony.

   Sprague's
    $prague's placement
              placernent of CK   tK under
                                     under the BMW
                                                 BMW appears
                                                       appeårs to be based primarily on the
             cK's sternum.
   merk on CK's
   mark           sternur-n. Sprague claims that the sternum
                                                           sternum mark
                                                                      mark was caused by an
   elastorneric grommet
   elastomeric  gromrnet located
                             located at approximately
                                         approxirnatety the midpoint of the power steering
   line
   line which extends
              exiends transversely acrossåcross the underside
                                                     underside of the BMWBMW just forward of     of
   the front most
             most structural
                   structr.rnal transverse cradle member.
                                                    rnember. This particular line is is
   carnprised partly of rigid steel tubing and partly
   comprised                                       parüy of                      hose. Itlt is
                                                          cf flexible tubing or hose.        is a
           matter for anyone
   simple matter       anyone to  ts use their
                                         theìr finger to push this entire line upward
                                                                                upward for
   several
   severaf inches above the nearbynearby structural
                                          structural member.
                                                     member. It lt is
                                                                   is therefore
                                                                      therefsre not
                                                                                not possible,
      csnclude that this flexible
   to conclude             fÍexible element
                                     elernent caused the mark          tK's sternum.
                                                            rnark on CK's   sternum,

               tt Power
         Rêfer to
         Refer    Povr'er Steering
                          steer¡ng Line
                                   Linê photos (attachment-5)
                                               (ärtachrnent.S)

   it
    ft appears the only explanation
                        explanatian forfcr Sprague
                                            sprague opining that this was the position
                                                                                position of
   oK when the vehicle fell
   CK                     Tell on him isis that this
                                                thls position would
                                                               woutd support Sprague's
                                                                             spiague's
   theory that there was not enough
                                enough clearance
                                          clearance for CKcK under the vehicle       cx to
                                                                                tci CK
                                                                        vehiele for
   have been able to apply the wrench to the crankcase
   have                                                               piug with his
                                                     erankcase drain plug       his right
                                                                                     righl
   hand at aa position
              position below his
                               hÌs shoulder
                                   shor.¡rde¡. as opined inin my  Decembér 2014
                                                              rny December         repin.
                                                                            ?01a report.
   The position of CK
                    cK as described in my December
                                                Deóember 2014zoi4 report supports the
                                                                                   thä theory
         cK knocked over the support
   that CK                      srlpport stand after the ratchet bar of the   suppo* stand
                                                                          thå support
   collapsed causing       EMWto
              causíng the BMW      to fall
                                      falt onto CK's
                                                 CK,s body/chest.
                                                       body/chest.




   Edirtberg2
   $.dinbetç2
                                                                                                 4
Case 3:13-cv-00257-JAM Document 307-15 Filed 10/11/18 Page 13 of 28




     Sprague performed no testing
                                testing to support  his theory but rather relied
                                           support his                        relied upon oblique
     measurem
      measurêments
                 ents taken from the Medical
                                        Medical Examiner's      photographs
                                                  Examiner's photograph            cK,s body to
                                                                              s of CK's
     determine CK's chest dimension.
                               dirnension. Apparently Sprague
                                                         Sprague believed that such artificial
                                                                                         artificiat
     and unreliable
          unreliable dimension
                     dirnension$s were accurate
                                          accurate enough
                                                     enough tot,c show that there was notnol
     enough room for CK cK to be in the position
                                           posiiion as described in Heath's
                                                                        F{eath's December
                                                                                  December
     2014  report. My December
     2û1tl report.      December 2014 2û14 report
                                            report and my
                                                        rny rebuttal
                                                            rebr,¡ttaì reconstruc   tion
                                                                       rEconstruction
     demonstra
     dêmÕnstrãtete that when the     suppori stand was
                                thê support         wss extended and achieved false
     engagernent,
     engageme   nt, the elevation
                         elevetion of the vehicle
                                            vehide was close to the full extension of the
     service jack, close to the same elevation in the reconstruc
     service                                              reconstructiontion performed
                                                                             perforrned by
     Sprague Further,
     Sprague_   Further, testing to confirm
                                      confirrn my  rebuttal reconstruc
                                               rny rebuttal reconstructiontion shows that CK
     could indeed fit in
                      ¡n the position presented
                                        prËsented and
                                                    ãnd further is consistent with the
     testimony
     lestimony and the injury
                          injury marks
                                  marks on CK's
                                             CK,s body.

          Refer
          Refer to Comparati
                   Comparatrve
                             ve Access photos (attachmen
                                              (attachrnent-6).
                                                         t-6).

    Rebuttal
    Rebuttal Presented
             Fresented by Heath and Associates
                                    Associates

    As stated, II reject
                  reject the theory
                              theary advanced
                                     auvanced by Sprague          cK relied on the
                                                    sprague that CK             ihe service
    jaek as the sole
    jack         sote support of the vehicle.
                                       vehicle. My
                                                My rebuttal analysis,
                                                              analysis, as shown herein,
                                                                                  herein,
    demonstra  tes that ititwas
    demonstrates                 not possible for the BMW.
                            was not                   BMW, as posited by Sprague,
                                                                             sprague, to
    have
     have slipped off the service
                            service jack
                                    lack as
                                         as Sprague allows.
                                                      aiNcws.

    Ilpject  sprague's theory of the service
      reject Sprague's                  service jack
                                                iack being
                                                      being the sole support
                                                                      suppcrt of the raised
    BMW
     BMW and then having
                      having the BMW slip off the service jack because both of the left   teft
    driver's side tires
                  tires of the BMW
                               BMV,/ would have
                                              have successful  ly resisted
                                                    successfully  resisted any
                                                                           any leftward
                                                                                ieftward
    movemen
    rnovernentt of the vehicle.
                        vehicfe. II considered Sprague's theory that if the support stand
    was not
          not used
              used and the service jack was the sole support
                                                          support of the vehicle,
                                                                          vehicle. the
                                                                                    ihe
    servíce jack was expelled
    service             expelled from under
                                        under the vehicle
                                                   vehícle due to the horizontal
                                                                       horizontal force
    componentt exerted on the jack
    componen                      ,iack contact surface by
                                                         by the vehicle contact
                                                                         contaet surface.
                                                                                   surface.

   My
    My analysis showsshows Sprague's
                             sprague's theory
                                            t{,^reory is   r.¡nrelÍable and inconsisten
                                                        is unreliable        inconsistentt with
                                                                                             wjth
    prìnciples of automotive
    principles       autsmotive engineerin
                                   engíneeríngg and physical physrcal laws,
                                                                        laws, because the service jack
   is  rnounted on
    Ís mounted     sn wheels the purpose of which      vrhich is to horizontall
                                                                      hori¿ontallyy adjust its
                                                                                             its position as
   aa vehicle is raised,
                    raised, thereby
                            thereby eliminating any horizontal horizontalforce      tomþonents
                                                                           force componen       ts imparted
                                                                                                   imparted
   by the vehicle to the jack lifting
                                    lifting surface. It    lt should be
                                                                      be aa matter
                                                                            matter of common
                                                                                        cornrnon
   automotive
    äutÐmot¡ve knowledge that as the vehicle is raised,         raised, the lifting
                                                                              lifting point travels
   thr0ugh an arc
   through         ãrc thereby also
                                  also moving
                                         moving the lifting point horizontall
                                                                         horizontãlly y with respect to
        floor. For
   the floor.    For this reason, there is little litfle if any horizontal
                                                                 horizontal force developed
                                                                                      úevelopeci as a
   result of lifting
   result     lifting aa part of
                              Of aa vehicle
                                    vehicle with aa service jack.

   Tu further disprove any validity to
   To                                m Sprague's
                                         sprague's theory
                                                     lheory we tested the theory by first
   rËpeatedly lifting the exemplar BMW
   repeatedly                        BMW by the exemplar               jack at the
                                                    exemplar service jack            pósition
                                                                                 thé position
   favored
   favared by Sprague and allowing
                             altowing the exemplar BMW  BMW to rest
                                                                rest in
                                                                     ¡n the
                                                                         tne raised
                                                                              ra¡sed position
   for various periods
               períods throughou
                        throughoutt all
                                    afl of our testing  endeavors. No
                                               tesiing endeavors_    No relative motion
                                                                                    moticn
   wås observed between the jack
   was                          jacf< contact
                                      contåct surface
                                               surfâce and the vehicle contact
                                                                           rontart surface
                                                                                     sudace
   so it was decided to measure
                         rneasure the force required
                                              required to pull the jack out
                                                                          oul from
                                                                               Trrrn under


   Edinberg2
   ËdinÞergl
                                                                                                          5
Case 3:13-cv-00257-JAM Document 307-15 Filed 10/11/18 Page 14 of 28




        vehicie. Two
    the vehicle.  Two tests
                      tests were undertaken      establish the required force, one test
                                 undertaken to establish
    with the jack perpendicular                                   the jack
                  perpendicufar to the vehicle, and one test with the jack at 30
    degrees from the perpendicular
                      perpendicular line.
                                     líne. The forces measured
                                                      rneasured were 45045t pounds
                                                                            pounds and
    420 pounds respectively.
                 respectîvety. Forces
                               Forces ofof such magnitude
                                                magnitude between
                                                            between the vehicle and the
    service jack could not possibly have been caused
                                                caused or generated by any activity by
    CK
    OK when he was under the vehicle. Therefore, this theory
                                                          theory was dismissed.
                                                                      dismissed.

         Refer
         Refer to Measurement
                  Measurernent Group 3 for information                  pullout test
                                           inforrnation relating to the pullout
         (attachment-3).
         (attachment-3).

    II next considered in my
                           rny rebuttal
                                rebuttal the space available under the vehicle for CK to
     occupy. We have demonstrated
     occupy.             dernonstrated that
                                          lhat ifif CK could   it under the vehicle in the
                                                       cor¡ld fit
    position indicated,
              indicated, that
                         that it would
                                 ivould account
                                        accor¡*t for three of the marks on the body and
     face and conforms
               csnforms to and is consistent
                                     consistent with the testimony.
                                                             testirnony"

    With the vehicle supported
                     suppûrtÊd by
                               by the support                      pcrticn to be cleared
                                      support stand, the lowest portion
    by CK would be the rear most transverse
                                  transverse cradle member. In                      fil
                                                                [n order for CK to fit
    under this
           this member
                member when
                        when the vehicle was supported by the stand
                                                                  sland in the false
    engagement position, the elevation
                              elevatirn of the chest of CK while laying
                                                                   laying on the creeper
    woufd therefore
    would  therefÐrÊ have been
                          þeen nominally
                               nominalty equal      ûr less than 12-5116
                                          eqL¡al to or                    inches.
                                                                 12-5116 inches.

         Refer to Measurement
         Refer    Measurement Group
                               GrüJp 11 for information
                                            inforrnation relating    sland supported
                                                         rêlating to stand supported
         clearance (attachment-1).
                   {attachment- ).
                               1



   \ffhen the support stand collapsed and the vehicle weight was transferred onto
   When
   the body of CK, the rear most transverse
                                    transvsrse cradle member
                                                       mernber came to ts rest in
   proxlmity of
   proximity                      tK's sternum.
             of the lower end of CK's   sternum. In  thís area of the
                                                  ln this         ihe lower chest the
   ribs slope down and away from the lower end of the sternum.
                                                           slernum. The center
   abdomen area is soft
                      sofr and the transverse
                                   transverse cradle
                                               cradle member spanned the rib cage
   closely adjacent to the lower
                            lower end of OK's
                                          CK's sternum.
                                               sternum.

   The elevation of CK's chest areaarea or rib cage would have
                                                             have been required to be high
                                                                                       high
   enough such thatthat the area at the lower end of his
                                                       hìs sternum
                                                           sternum while lying on the
   broken creeper
            creepeÍ would have been equal            greater than 10-13/16
                                         equal to or greater       10-1 3/16 inches. This
   is the dimension required
                       required for the
                                    lhe support stand to have clearance to tip over after
               Ihis tip over
   collapse. This
   collapse.            over was caused        contact with CK's right knee, thigh, leg, hip
                                  caL¡sed by contact
   ur the creeper.
   or     cre€per.

        Reler also to the Author's Rough Sketch (attachment-4).
        Refer                                   (attachment-4),

   Just to the rear of this cradle member                  trensmission housing which
                                   member is the manual transmission              which
   comprise* a longitudinally disposed raised feature.
   comprises                                     feature. This is the feature that
                          portion of the weight
   applied a significant portion         werght of the vehicle to
                                                               ter CK and made
                                                                          mede the mark
      cK's sternum.
   on OK's   sternurn. This contact
                             contart would have been made after the support stand tip
   over as the cradle member slipped dawn       cK's rib cage toward his abdomen.
                                          down CK's                       abdornen.




   Edinberg2
   Ëdinburg?
                                                                                             6
Case 3:13-cv-00257-JAM Document 307-15 Filed 10/11/18 Page 15 of 28




   Further yet to the rear
   Further             reâr on the bottom
                                      bottom of the manual                 housing is a*
                                                             transmissicn housing
                                                    mant¡al transmission
   protruding transmission
   protruding                             plug. My opinion is that
               trensrnission oil drain plug.                   thatthis
                                                                   this drain plug
               tK's right cheek
   cantacted CK's
   contacted               cheek and caused
                                        caused the wound shown in the Medical
                                                                           Medical
   Examiner's    photos. Itft is also my opinion that the wounds
   Ëxeminer's photos.                                     wrtrnds evident
                                                                    euident under CK's
   right arm
         arrn were caused
                    causÊd by the deformed       haat shield material
                                      deformed heat                    shown in the
                                                             materiel shown
   undercar   phoios attached.
   L¡ndercar photos   attached.

         Refer     Undercar photos and Measurement
          Refer to Undercar             Measurement Group 2 for information relating
                                                                            releting
         to CK supported clearance
                          clearance (attachment-2).
                                    (attachnrent-?).

   My research ledted ts
                      to a statistical
                            statistieal summary
                                         sumrnåry of body measurements
                                                            meâsurements from  {rqm individual
                                                                                     individuaf
         popunations. Germany
   ISO populations.    Germany was selected because because it is relatively close to the
   Klorczyk
   Küorczylr ancestry location, and because of the    lhe reliability
                                                          refiability of
                                                                      of the German
                                                                              German data.
                                                                                       data.
   This data indicated that the 95th gsth percentile
                                          percentile of men   exhìbited a height and weight
                                                        rnen exhibited
   sirnila¡'to
   similar     cK. The chest dimension
            to CK.               dimension for this group     luas 10,6
                                                      gr-oup was    10.6 inches
                                                                          inches measured
                                                                                  rneasured
          standing. It
   while standing.   Ìt is reasonable
                           reasonable to conclude that CK's cK s chest dimension
                                                                           drmension would
                                                                                       would
   have been nominally
                nominaily in this range.
                                     rãnge.

   There is no information relating
                            relating to chest expansion and/or
                                                           andlar contraction
                                                                  contraction under load
       âflthål
   so all that can
               cân be accomplished
                      accomplished is tolo make aa dimensional calculation
                                                                 calculatíon and see if it
   is reasonable. We do know however, that CK had no
   is                                                               nbs. We can
                                                         rro broken ribs.
   calculate CK's nominal
                   norninal supine chest dimension    fism the false engagement
                                           dimension from
   elevation
   elevatron as follows:

         12-5/16"
         12-5116' (clearance) minus
                              minus 3" (creeper)
                                       (creeper) = g-S/16" (attest).
                                                 = 9-5/16" {chest).

   Likewise
   LÍkewise we can calculate OK's
                               CK"s nominal
                                    norninel supine chest dimension
                                                          dimension from the stand
   tip
   típ over dimension as follows:
                         follows:

        10-13/16" minus 2'
        10-13116" minus    (creeper) == 8-13/16"
                        2" (creeper)             (cFrest)
                                        8*13/16" (chest)

   The foregoing
   The   foregoing shows that the space available            cK to gain access to the
                                              available for CK
   underside of the vehicle to perform the oil drain plug final  finaltighiening
                                                                       tightening was
   reasonably adequate with the vehicle supported by the stand in the false
   engagement     position. Itlt also
   êngâgemeEt position.          elso shows that when
                                                    when the stand collapsed and the
   weight of the vehicle
                   vehlcle was
                            wss transferred       cK. CK's
                                  transferred to OK,   cK's chest,
                                                             chesl, sternum,
                                                                     sternurn, rib
                                                                                 ri'o cage and
          p.ovided support for the vehicle sufficient
   skull provided                              suffioient to allow support stand tip over
   after
   afrer collapse
          collapse with aa reasonable
                           reasonable diminution
                                         dirninution of supine chest dimension.
                                                                          dirnension.

  A sketch showing the salient features
                               features of the underside of
                                                         of the BMW and how
  these features related the CK
                             cK and the tasks undertaken is appended to
                                                                      io this
  repört.
  report.

        Refer to Undercar
        Refer    Undercar photos and
                                  and Author's Rough Sketch for information
                                                                inforrnation relating
                                                                             relating
                          (attachment ).
              position$ng (attachment-4).
        to CK positioning




  Edinberg2
  Eclinberg2
                                                                                                  77
Case 3:13-cv-00257-JAM Document 307-15 Filed 10/11/18 Page 16 of 28




    The foregoing
    The   foregoing constitutes
                      constítutes my rebuttal
                                           rebuttalreconstruction                   opinions. On a
                                                                           rêbuttal opinions.
                                                   reconstruction and rebuttal
    related matter
              rnatter I respond to Sprague's
                                       Sprãgue's explanation of his  h¡Ë finding
                                                                         fìild¡ng of a scrape mark
    ofi the BMW rocker
    on                       pãnel. Itlt is my opinion that this
                    rocket panel.                                  scrãpe mark
                                                              thìs scrape    rnark could have
                                                                                          havÊ been
    made by contact
                ccntact with
                          wÌtll any
                                åny number
                                    number of objects, such as EMS                    teols, during
                                                                      EMS rescue tools,
    the confusion
         confusion surrounding the scramble                                        position under
                                                         extricate CK from his position
                                            scrarnble to extricate
         vehicle. This
    the vehicle.                   mar[< was not made by the jack being expelled.
                    Thls scrape mark                                              expelled"


    Respectfully Submitted,
    Respectfully Subrnitted,
    Heath and Associates




    Frederick
    Frederìck G. Heath
                 Heath
    Principal
    Principal


    Attachments:
    Attachments:

        1
        1       Measurement
                Measurernent Group
                             Grcup 1,  iniormation relating to stand
                                    1; information              stãnd supported clearance.
                                                                                    cleãrãnce.
        2.
        2.      Measurement Group
                Measurement  Group 2;
                                    ?; information
                                       înformration relating to GK supported
                                                                    supported clearance
                                                                                 cfearance..
        3.
        3.      Measurement Group   3, information
                             Group"S;  ínformation relating  tr the pullout
                                                    relating to     plJllout test.
                                                                             te$t.
        4.
        4.      Author's Rough
                         Rough Sketch
                               Sketch
        5
        5.      Undercar photos and
                Undercar        cnd Power
                                    PowerSteering
                                            Steering Line   photos
                                                       Llne photos
        6.
        6.      Ëomparatíve Access photos
                Comparative         photos




   Edinbeng
   EdÌnl¡ÈÌgz
                                                                                                  8E
Case 3:13-cv-00257-JAM Document 307-15 Filed 10/11/18 Page 17 of 28




     ATTACITMË¡TTJ
     ATTACHMENT I
Case 3:13-cv-00257-JAM Document 307-15 Filed 10/11/18 Page 18 of 28




                                                                  fvf ca.stirenrent Group
                                                                  Measurement         Cirrrrtp II
                                                         J¡c k Stand
                                                         lea   S(anrl false   [ì rrË¡Ëc rrtc¡lt Elevation
                                                                      ltülsu. Engagement        Ëlsv¿tir¡n




                                                                                                           ,s',




                                                                                                                                 Figure    I.?   -   Post     l-A

                                                                                                                                               W

      .::     -
     i..-.,._,,r..ti.{,                           -;.
                                                                                                                                 m        ru
         ;'                -" }{
                 "ril-;,hù;¡"
              ..-.;;;iW+!sr '        ç                                                                                                               q¡i"ðl
        v_-"*-       "ss\'                    ¿                                                                                      l>
                                         Figu le Il.l1
                                        1-:!-ure                                                                                          I.3 -- Post
                                                                                                                                 l-'igurc 1.3
                                                                                                                                 Figure                 l-ß
                                                                                                                                                 Pr¡.sl 1-B
                          Passenger
                          Fir¡issr'ìger Side               Vìclv
                                               Iilevati;rn View
                                         Side Elevation


                                                        L-ÍÜ          i




                                                                                                                                  Figure I.5 -- Post
                                                                                                                                                Post 1-C
                                                                                                                                                     I




                                                   ;$ rs" .  ,"..         *
                                                   ñ, k- ".: *::

                                                              t+ '.
                                                                  V       ìerç
                                                                                                                                  Figurc 1.6
                                                                                                                                  Figure         '
                                                                                                                                         1.6 - Pest l-D
                                                                                                                                               Pcs{ 1-D

                                         _t



                                     t)
                                     r                                        Post    l-À
                                                                              I'a.ri I-A    lTliìó
                                                                                            17 1/16        Jaci Lifting
                                                                                                           Jack. l.ítììng Pad
                                                                                                                          I'ud

                                     w                                     lhsr I-B
                                                                           Post  l-Il        5,ç 15/16
                                                                                                 {.5/lf¡   Wheel  tfl Rotor
                                                                                                           9dhrcl to  l{r}lût

                                                                           Past    -('
                                                                           PosL II -C       l4 13/16
                                                                                            14 llJf(¡      Pasrenger
                                                                                                           Paslengcr Side
                                                                                                                     Sirie Front
                                                                                                                           Èrort of
                                                                                                                                 of Longitudinal   Crudlc Member
                                                                                                                                    Longiitudirrrl Cradle Me¡thcr

                                                                           Pen  l-l)
                                                                           F*st 1-1)            irló
                                                                                            r ¡ 5/16
                                                                                            12             ücuter of
                                                                                                           Center of Rear            Crfldle Member
                                                                                                                          Transvuse Cradle
                                                                                                                     l{earTtansvelsù         Mcnth¿f



                            Lì
                    Figure 1.7
                   Figure
      llìev¡tiun Post
      Elevation  lìost Measurement      V iew
                       þf casurcnlcti I View
Case 3:13-cv-00257-JAM Document 307-15 Filed 10/11/18 Page 19 of 28




     .4TT.4CT{ME]VT
     ATTACHMENT 2
Case 3:13-cv-00257-JAM Document 307-15 Filed 10/11/18 Page 20 of 28




                                                    Measurement
                                                     llleasure¡nrnt Group
                                                                    ûruup 2?
                                                Jack
                                                Juck Stand
                                                       Stìnd Tip-Over
                                                             Trp-üver Elevation
                                                                       Elevä[iûfl




                                                                                                    Figure ?.2   - Pcst 1-Â


                                  !i.¡,.,,. ,




                            F;gu tc l.l
                            Pgurc-   f                                                              Figure 2.3 -- Post-B
                                                                                                    Ëigure2.l     Posl ?-B
                  Passehger
                  Passehger Side
                            Side Elevation
                                  Elev¡t¡on View
                                            Vierv




                     W



                                                                                                         rcã.5   -




                                                                  's:$.::   $w!v




                               Figure I4
                               Ëigure 2.4
                                                                                                    figurclf
                                                                                                    Figure 2.6 -- Pc
                                                                                                                  Post2-D
                                                                                                                     < 2-D
                         lront
                           ront Elegy • 'rnt View
                                tlev¿tion    Víew



                                                    Pr:st 2-A
                                                    Post  l-Ä     14  ii8
                                                                  I 1 3/     Jack
                                                                             Jack rifting
                                                                                  f.iliírrg Pad
                                                                                            I'rrC


                                       il           Post
                                                    I'rrst 24)
                                                           ?.[l        l1'4 Wheel
                                                                   3-1 1/4  \\'hccl to
                                                                                    lt¡ Rotor
                                                                                        Rotor

                                                    Post  l-('
                                                    PrJsl 2-C     13  Ii8
                                                                  I I 1/8    Passenger
                                                                             Pussenger Side
                                                                                       Side Front
                                                                                            FloÍt of Longitudinal Cradle
                                                                                                  ofl-ongitudinal ürsdle Member
                                                                                                                         Membc¡

                                                    Post  l.-ll
                                                    l'os¡ 2-1)    10  I l/ ló Center
                                                                  I 0 13116   Center of
                                                                                     ol Rear
                                                                                        Rs¡r Transverse eradle Member
                                                                                             Trarsve*e Cradle  Me¡nbe¡


                  Figure
                   I]ígrtre 2.7
                            1.?
     llbvatir:tr Post
     Elevation         Mcnçuicnr*nl View
                 Post Measurement   \riew
Case 3:13-cv-00257-JAM Document 307-15 Filed 10/11/18 Page 21 of 28




     ,{rru
     ATTACH                             ENT J3
Case 3:13-cv-00257-JAM Document 307-15 Filed 10/11/18 Page 22 of 28




                                                                     Grortp 3
                                                    Mcnsureurenl Group
                                                    Measurement
                                   Servise Jack
                                   Service        Full Out
                                           *laclt Pull       Rrsista¡rcc Furce
                                                       Clrrt Resistance           h{e¿$urcureut
                                                                         Fr.¡lr:c Measurement




                               ñläÊ      æ*-"f',*ñ f
                               $ry
                              qssFf




                       Figulc 3.1
                       Figure -i.I                                                      Figure 3.2
         Farm  ïr¿ctor used as Pull-Out
         Furnr Tractor         Pùtl-üuf Anchor
                                         ,Àlrühûr                         lìarrn Tractor
                                                                          Farm            Dr¡wbar Positioned
                                                                                  Tractur Drawbar   Prsitir¡ned
         Load  Applicd Perpendicular
         Loael Applied Pcrpcrrdicular to
                                      tu Vehick
                                         Vcbisle                                          Pruvidc a
                                                                                       to Provide
                                                                                l,eveì Pulling
                                                                                Level  Þulling Anchorage
                                                                                               .Anchorage




                                                                    Figure 3.3LJ
                                                              Dial Indicator
                                                              Dial              usl:d to
                                                                   Indiaator used
                                                                               iL{ovemEnt
                                                           Determine when Movement
                                                           Determine
                                                                     lrìití'dteg
                                                                     Initiates




             *ìN




                                            ..,   rk;{ù{




                       Fígrrre 3A
                       Figure  3.4                                                   Figurc 3.5
                                                                                    Figure  J.5
           Service      ôriented 90
           Setvíce Jack Oriented      ûegrees
                                   Qû Degrees                           Servicc.fack
                                                                        Service       driented 30 Degrees
                                                                                Jack Oriented
               LcnglturJirral Axis of
           To Longitudinal            \¡ehicle
                                   of Vehicle                                         Perpendicular
                                                                               From Perpendicular
             Pull-()ut Resistance
             Pull-Out  Reslslance 450
                                    45ll LB.
                                         LB"                              Pull-(]ut Resistance
                                                                          Pull-Out                  LB.
                                                                                                420 LB.
                                                                                    F.csistance 420
Case 3:13-cv-00257-JAM Document 307-15 Filed 10/11/18 Page 23 of 28




     -4TruCHMENT 4
     ATTACHMENT
Case 3:13-cv-00257-JAM Document 307-15 Filed 10/11/18 Page 24 of 28




                                      \ _r..



                                                                 \t-




                        I

                                         .þ


                                                  ì
                                                             I

                                              t   J.
                                                       ..
                                                             I
                                              I
                                              t              I
                                           I
                                          -lr               -t
 'i,r,", l.




                            '.t
Case 3:13-cv-00257-JAM Document 307-15 Filed 10/11/18 Page 25 of 28




     ,4TT,4
     ATTACHMENT 5
Case 3:13-cv-00257-JAM Document 307-15 Filed 10/11/18 Page 26 of 28




                                                Under Car Photos
                                                 and
                                                 ãnd
                                      Power Steering
                                            5teering Line Photos




                                                  i



                                                             Transmission
                                                             Transmission Õil Drain
                                                                              Ðrain Plug
                                                                                    Flug
                                           {þ
                                          -&d
                                          w
                                      ð



                                                                  Rear  Trãnsvers€ Cradle
                                                                  Re.ãr Transverse Cr¿dle Member




            dh-                                                   Metðl Heat
                                                                  Metal [-leåt Shield
                                                                               shièld




                                                                  Engine Oí1 Drain Plug
                                                                  [ngÌne Oil       Flug



                                                                      PS Longitudinal Cradle Member
                                                                         Longrtudinal Cradle Mernber




                      tigure 11
                      Figure
                  BMW Bottom View




                                                                                    "W
                                                                                        -w$
  ww                                                       IÌ¡.                    W
                    FiÈure 2
                    Figure                                                        Figure
                                                                                  Fìgurre 3
                                                                                          å
       PÕwerSteer¡ng
       Power Steering Line and Grommet
                               Grornm€t                               Pcwer Steering
                                                                      Power               Rëtrõtt€d
                                                                            Steerìng Line Retracted
Case 3:13-cv-00257-JAM Document 307-15 Filed 10/11/18 Page 27 of 28




     .4TTACHME]YT
     ATTACHMENT 6
Case 3:13-cv-00257-JAM Document 307-15 Filed 10/11/18 Page 28 of 28




                         Comparative         Photos
                         Cornparalive Access Photos




                          1 -- Mannequin
                   Figure 1    Mennequin in
                                         in Heath
                                            Heath Position
                    Consistent with Autopsy Photograph
                    Consistent
                          13, BATES NO.
                  Exhibit 13,       NO, KOLORCZYK000148
                                        KOLORCZYK000148




                  Figure 22 -- Mannequin
                               Mannequin in
                                         in Sprague Position
                   Not Consistent with Autopsy Photograph
                   Exhibít 13,
                   Exhibit      BAIES NO. KOLORCZYK000148
                           1-3, BATES     KgLORCZYKÛ0û148
